Powers, J.:
Tbe complaint in tbe above case alleges that tbe defendant, prior to tbe year A. D. 1880, did usurp and intrude into tbe office of territorial treasurer in and for tbe territory of Utab, and ever since tbat time be lias and does still hold and exercise tbe said office without authority of law. Tbe questions arising are identical with those in tbe case of People v. Olay ton, ante p. 421; and this case is ruled by tbat. Our conclusion is tbat the defendant has shown no title to tbe office; that a vacancy existed which tbe governor was authorized to fill, and tbat Bolivar Eoberts, tbe governor’s appointee, by virtue of bis appointment and qualification, is the treasurer of Utah; and tbat be is entitled to said office.
Tbe judgment of tbe court below is affirmed, with costs.
Zane, C. J., and Boreman J., concurred.